Order dismissing report affirmed. In this action of contract the plaintiff seeks from the city of Quincy reimbursement of $461.85 for hospitalization furnished from May 31 to June 15, 1960, to Helen L. Bonnage (patient), a married resident of the city. Finding that, despite his weekly income of $137, the patient’s husband was in no position to pay the hospital bills, and that the patient was “in need of immediate relief and hospitalization,” the judge found for the plaintiff in the sum of $461.85. See Massachusetts Gen. Hosp. v. Revere, 346 Mass. 217. A report to the Appellate Division was dismissed. The defendant appealed. There was no error. The only matter on which a report was claimed was that the defendant was aggrieved by the above mentioned findings. It is settled that an exception or claim of report with respect to findings of the sort here challenged brings no question of law to this court. Reid v. Doherty, 273 Mass. 388. Stowell v. H. P. Hood & Sons, Inc. 288 Mass. 555, 557. Compare Leshefsky v. American Employers’ Ins. Co. 293 Mass. 164, 166-167. If the defendant had desired to raise the question of law whether the findings of the judge were warranted by the evidence it should have presented a request for a ruling and asked a report to that end. Reid v. Doherty, supra. This it did not do. We might add that even if such a request had been made and denied the result would be the same. From the evidence contained in the report it cannot be said that the findings of the judge were not warranted.